Citation Nr: 9915907	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  94-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to reimbursement of or payment of the cost of 
unauthorized private medical expenses.  

(The issues of entitlement to service connection for 
gynecological disability, for fibromyalgia or muscle and 
joint pain, fatigue, poor concentration, memory loss, sleep 
problems, and headaches due to an undiagnosed illness, 
increased weight, hot flashes and night sweats, hair loss, 
respiratory disability, and gastrointestinal, as due to an 
undiagnosed illness, are the subject of a separate Board of 
Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1965 
and from December 1990 through July 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1993 administrative decision of the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs Medical Center (VAMC) in Indianapolis, Indiana, which 
denied the claim of entitlement to reimbursement or payment 
for unauthorized medical expenses incurred during private 
outpatient treatment from at Community Hospital North in 
Indianapolis, Indiana.  


REMAND

First of all, it appears from certain notations in the 
reimbursement file that the file may have been reconstructed.  
There appears to be two statements of the case issued, one in 
November 1993 and another in May 1994.  According to an 
undated internal notation, a supplemental statement of the 
case was to be issued, but it does not appear to be of 
record.  

Secondly, the sequence of events suggests that some 
clarification and review is necessary.  It appears that the 
medical services in question were rendered beginning in 
December 1991 and continuing into 1993 in connection with 
excision of a mass of the right mammary gland.  The record 
shows that the veteran filed a service connection claim based 
on this disability in May 1992, and service connection was 
established effective July 1991 by rating decision in March 
1993.  The veteran maintains that she tried to obtain medical 
treatment at a VA facility, but was told that it was not 
available to her since she was not service-connected for the 
disability in question.  The significance, if any, of the 
above sequence of events which shows a pending claim at least 
during a portion of the treatment period in question should 
be addressed.   

For the reasons set forth above, the case is hereby REMANDED 
for the following actions:

1.  After undertaking any development 
deemed necessary as to the facts 
surrounding the medical treatment in 
questions, the MAS should review the 
entire record (including the sequence of 
events involved in the veteran's claim 
which ultimately resulted in a grant of 
service connection for the disorder which 
was the subject of the medical treatment 
in question) and determine whether 
reimbursement of the cost of the private 
medical services in question is 
warranted.  

2.  Unless the full benefit sought is 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to ensure due process of law.  
The Board intimates no opinion as to the eventual 
determination to be made.  The veteran and her 


representative are free to submit additional evidence and 
argument in support of the issue on appeal. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



